Exhibit Comtech and CPI Receive Hart-Scott-Rodino Second Request MELVILLE, N.Y. and PALO ALTO, Calif., August 2, 2010 Comtech Telecommunications Corp. (Nasdaq:CMTL) and CPI International, Inc. (Nasdaq:CPII) said today that they are in the process of responding to a request for additional information and documentary material from the Department of Justice that they received on August 2, 2010 in connection with the previously announced acquisition by Comtech of CPI.This action, often referred to as a second request, is a part of the regulatory approval process under the Hart-Scott-Rodino Antitrust Improvements Act.Completion of the transaction remains subject to the expiration or termination of the waiting period under the Hart-Scott-Rodino Act and other customary closing conditions.Comtech and CPI will work with the Department of Justice to respond to the second request. About Comtech Telecommunications Corp. Comtech Telecommunications Corp. designs, develops, produces and markets innovative products, systems and services for advanced communications solutions. Comtech believes many of its solutions play a vital role in providing or enhancing communication capabilities when terrestrial communications infrastructure is unavailable, inefficient or too expensive. Comtech conducts business through three complementary segments: telecommunications transmission, mobile data communications and RF microwave amplifiers. Comtech sells products to a diverse customer base in the global commercial and government communications markets.
